The following opinion was filed March 11, 1941:
The plaintiff, Mary Zaleski, administratrix of the estate of Stanley Zaleski, deceased, has moved for a rehearing.  Her motion is addressed solely to the question of assumption of risk on the part of her coplaintiff, Mark J. Forecki.  There is nothing new in the argument in support of this motion.  The same argument was made in the original brief and was fully considered by the court as indicated in the opinion.  The motion will be denied.
The defendants have also moved for a rehearing.  They contend that the judgment as to the plaintiff Zaleski should not be affirmed until after a retrial of the Forecki case on the question of damages.  We think the position is well taken. Defendants have pleaded a counterclaim in the Zaleski case *Page 84 
in which they asked for contribution against the administratrix of the Zaleski estate for one half of such amount as may be finally awarded to the plaintiff Forecki.  In the opinion filed we held that defendants were entitled to contribution as a matter of law.  Since defendants' counterclaim is an issue in the Forecki case, the judgment in favor of Mary Zaleski, administratrix of the estate of Stanley Zaleski, deceased, should be reversed with directions that the entry of judgment be deferred until the amount of contribution be determined, whereupon judgment may be entered in favor of the administratrix of the Zaleski estate as heretofore determined, less a sum equal to one half of the final judgment entered in the Forecki case.
Reference is made in the opinion filed and also in the mandate to Zaleski's insurance carrier.  It appears that his insurance carrier was not made a party to this action.  The sentences should be stricken.
By the Court. — The mandate heretofore entered is withdrawn and the following entered instead:  That part of the judgment in favor of the plaintiff Mary Zaleski, administratrix of the estate of Stanley Zaleski, deceased, is reversed with directions that the entry of the judgment be deferred until the amount of contribution be determined, whereupon judgment shall be entered for the amount of damages assessed by the jury, with costs, less a sum equal to one half of the amount of the final judgment entered in the Forecki case. That part of the judgment in favor of the plaintiff Mark J. Forecki is reversed and cause remanded with directions that an order be entered granting a new trial on the question of damages only, such judgment as may be finally entered in favor of the plaintiff Forecki against defendants to provide that defendants have contribution against the administratrix of the Zaleski estate for one half of the amount of said judgment. Defendants to have costs on their appeal.  The motions for rehearing are denied without costs. *Page 85